 1                                                                       JS-6
 2
 3
 4
 5
 6
 7
 8
 9
                                 UNITED STATES DISTRICT COURT
10
                               CENTRAL DISTRICT OF CALIFORNIA
11
12
     FUBON INSURANCE COMPANY, LTD.,            ) Case No.: 8:18-CV-00501-JLS (JEMx)
13                                             )
            Plaintiff,                         ) JUDGMENT
14                                             )
15          vs.                                )
                                               )
16   CHERRY TRUCKING, INC., a California       )
     corporation; GARFIELD TRUCKING            )
17   COMPANY, a California corporation; RED )
18   PEARL LOGISTICS, a California corporation;)
     FEDEX SUPPLY CHAIN, INC., a Delaware )
19   corporation; FEDEX TRUCKLOAD              )
     BROKERAGE, INC., a Delaware corporation; )
20   and DOES 1 through 25, inclusive,         )
21
            Defendants.
22
23          Defendants Cherry Trucking, Inc., Garfield Trucking Company and Red Pearl Logistics
24   (the “Defendants”) having been duly served with process, having failed to appear and answer the
25   Complaint filed by Plaintiff Fubon Insurance Company, Ltd. herein, and the defaults of each
26   Defendant having been duly entered, and after having heard and the Court having considered the
27   evidence and arguments presented in Plaintiff’s motion,
28
                                                   1
                                               JUDGMENT
 1          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Plaintiff recover
 2   judgment against Defendants in the amount of $244,800.00. In accordance with Local Rule 54-
 3   3, Plaintiff must submit a “Bill of Costs” and an “Application to the Clerk to Tax Costs” to
 4   recover any eligible litigation costs in this action. See C.D. Cal. R. 54-2, 54-2.1.
 5
 6
                                                         _________________________________
 7     DATED: April 03, 2019
                                                         JOSEPHINE L. STATON
 8                                                       UNITED STATES DISTRICT JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2
                                                 JUDGMENT
